      Case 1:17-cr-00350-LAP Document 1299 Filed 09/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                               17 Cr. 350 (LAP)
-against-
                                                      ORDER
IVAN AFANASYEV,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

      The Court is in receipt of Defendant Ivan Afanasyev’s motion

for   compassionate    release    pursuant     to   18   U.S.C.    Section

3582(c)(1)(A).    (See dkt. no. 1298.)     The Government shall respond

to Mr. Afanasyev’s motion no later than October 8, 2020.                Mr.

Afanasyev may reply no later than October 15, 2020.

SO ORDERED.

Dated:      New York, New York
            September 24, 2020

                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                    1
